*172The judgment of tlie court was pronounced by
Fost, J.
This is an appeal from a judgment rendered iu favor of the plaintiffs, for the balance of an account of goods sold and delivered to the defendant.
The record comes up without the clerk’s certificate of its containing all tho evidence adduced on the trial below, and without any statement of facts, or bill of exceptions, and the appellant did not file any assignment of errors apparent on the face of the record within tho legal delays. The application of the appellees to dismiss the appeal must, therefore, be granted.

Appeal dismissed.